This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0750

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                                Terry Gordon Wurtz,
                                     Appellant.

                              Filed November 16, 2015
                                     Affirmed
                                  Rodenberg, Judge

                          Cottonwood County District Court
                               File No. 17-CR-13-471

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Nicholas A. Anderson, Cottonwood County Attorney, Lori A. Buchheim, Assistant
County Attorney, Windom, Minnesota (for respondent)

Ryan M. Pacyga, Murad M. Mohammad, Derek W. Hansen, Anthony M. Bussa, Ryan
Pacyga Criminal Defense, Minneapolis, Minnesota (for appellant)

      Considered and decided by Halbrooks, Presiding Judge; Rodenberg, Judge; and

Stoneburner, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

RODENBERG, Judge

      On appeal from his hunting-while-under-the-influence-of-alcohol conviction,

appellant Terry Gordon Wurtz argues that the conservation officer (1) lacked reasonable,

articulable suspicion to expand the stop, and (2) conducted an impermissible custodial

interrogation of appellant. We affirm.

                                         FACTS

      On October 12, 2013 at approximately 6:15 p.m., Conservation Officer Jason

Beckmann of the Minnesota Department of Natural Resources was working near the

Hurricane Lake Wildlife Management Area (WMA) in Cottonwood County. While he

was at the entryway to the WMA, Officer Beckmann noticed a car parked in a legal

parking area. Officer Beckmann testified that, in accordance with his usual practice, he

parked his truck near the empty car and waited for the hunters to return so he could check

their licenses and equipment.

      Officer Beckmann noted that the closing time for hunting waterfowl and pheasants

was at 6:42 p.m. that day. At 6:45 p.m., Officer Beckmann heard two gunshots. After

hearing the gunshots, Officer Beckmann continued to wait near the hunters’ vehicle for

them to return. When the hunters returned, Officer Beckmann asked them about the hunt

and the weather and checked the three men’s guns and licenses.

      Once the men were close to Officer Beckmann, he noticed the odor of an alcoholic

beverage. He also noticed that S.F. had empty, partially crushed beer cans in the front

pouch of his jacket. While speaking with the group, Officer Beckmann noted that E.B.


                                            2
smelled strongly of an alcoholic beverage, his eyes were glassy, and his speech was

slurred. Officer Beckmann smelled a moderate odor coming from S.F. and that S.F.

appeared to be tired, with droopy eyelids. In his report, Officer Beckmann noted that he

was not initially able to smell an odor of an alcoholic beverage coming from appellant.

But Officer Beckmann “thought there was a strong likelihood that one or all of them

could have been hunting under the influence” when he was talking to the group because,

despite the windy conditions, he could easily smell the odor of alcoholic beverages

coming from the group.

          Once Officer Beckmann completed checking the licenses and guns of the three

men, he explained to them that hunting after hours was prohibited. He then explained to

them that he could smell an odor of alcohol coming from them and asked whether the

threesome had been drinking, and all three responded that they had been drinking.

Appellant admitted drinking approximately two beers before going hunting.

          After receiving confirmation from all three men that they had been drinking,

Officer Beckmann advised the group that he wanted to speak with them individually and

perform field-sobriety testing to better determine their level of intoxication. As he began

his questioning of E.B., Officer Beckmann radioed the sheriff’s office to send a deputy to

assist him. Officer Beckmann then subjected E.B. to field sobriety tests. He observed

indicia of intoxication, including a preliminary breath test (PBT) with a result of .147.

Officer Beckmann then did the same with S.F., whose PBT showed an alcohol

concentration of .182. A second law enforcement officer arrived during the examination

of S.F.


                                            3
      After testing S.F., Officer Beckmann spoke with appellant away from the other

two men. At that point, Officer Beckmann was able to smell a moderate odor of an

alcoholic beverage coming from appellant. Officer Beckmann asked appellant to submit

to field-sobriety testing. Appellant claimed previous injuries that he thought would

prevent him from doing the field-sobriety testing.       Officer Beckmann then asked

appellant to submit to a PBT. Appellant agreed, and his PBT result was .114.

      Officer Beckmann then advised the group that they were all under arrest and

would need to go to Windom for further testing. None of the three wanted to go to

Windom. Based on the time of night and length of the investigation, Officer Beckmann

determined that the hunters could submit to a urine test at the scene. Officer Beckmann

then individually read the hunting-while-intoxicated advisory to each man, and each

agreed to provide a urine sample without contacting an attorney. After reading the men

the advisories, Officer Beckmann read the Miranda warning to them and asked them to

give statements. All three, including appellant, agreed to speak with Officer Beckmann.

Appellant then admitted to drinking six or seven beers throughout the day.

      The state charged appellant with hunting while under the influence in violation of

Minn. Stat. § 97B.065, subd. 1(a) (2012). Appellant moved to suppress evidence and to

dismiss the charge, based on the arguments he advances on appeal.            Following an

omnibus hearing, the district court denied appellant’s motions. Appellant then waived his

right to a jury trial, and the parties proceeded under Minn. R. Crim. P. 26.01, subd. 4

(2012). The district court found appellant guilty. This appeal followed.




                                            4
                                      DECISION

       Appellant challenges the district court’s denial of his pretrial suppression motion,

arguing that the officer (1) lacked reasonable, articulable suspicion to expand the stop,

and (2) conducted an impermissible custodial interrogation of appellant. He asks us to

reverse the district court’s pretrial ruling, suppress the urine tests results, and reverse the

conviction. When parties stipulate to the facts, we review de novo the district court’s

determination of whether reasonable suspicion of criminal activity exists to expand the

stop, State v. Diede, 795 N.W.2d 836, 843 (Minn. 2011), and of whether a person was in

custody for Miranda purposes. State v. Scruggs, 822 N.W.2d 631, 637 (Minn. 2012).

I.     Reasonable, articulable suspicion to expand the stop

       Appellant first argues that the district court erred in concluding that Officer

Beckmann had reasonable, articulable suspicion to expand the scope of the initial stop

and to investigate specifically whether appellant was intoxicated.

       Although a stop may be valid initially, the actions of the police during the stop

must be “reasonably related to and justified by the circumstances that gave rise to the

stop in the first place.” State v. Askerooth, 681 N.W.2d, 353, 364 (Minn. 2004) (citing

Terry v. Ohio, 392 U.S. 1, 19-20, 88 S. Ct. 1868, 1879 (1968)) (other citations omitted).

“To be reasonable, the basis must satisfy an objective test: would the facts available to

the officer at the moment of the seizure . . . warrant a man of reasonable caution in the

belief that the action taken was appropriate.” Id. at 364-65 (citations omitted).

       Investigation of any offense beyond that which rendered the initiation of the stop

permissible “must be justified by reasonable articulable suspicion of other criminal


                                              5
activity.” State v. Fort, 660 N.W.2d 415, 419 (Minn. 2003). Although “[t]he reasonable

suspicion standard is not high[,] . . . [a] hunch, without additional objectively articulable

facts, cannot provide the basis for an investigatory stop.” Diede, 795 N.W.2d at 843

(quotations omitted). In determining whether there is reasonable, articulable suspicion to

expand a stop, we consider the totality of the circumstances, “includ[ing] the officer’s

general knowledge and experience, the officer’s personal observations, information the

officer has received from other sources, the nature of the offense suspected, the time, the

location, and anything else that is relevant.” Appelgate v. Comm’r of Pub. Safety, 402

N.W.2d 106, 108 (Minn. 1987). Appellant concedes that the initial stop was valid, but

argues that Officer Beckmann’s inquiries concerning alcohol consumption to the group,

and later to him individually, impermissibly expanded the scope of the stop.

       In support of his arguments, appellant cites multiple Minnesota cases holding that

a person’s nervous behavior alone does not create reasonable, articulable suspicion to

expand a stop. In State v. Burbach, the Minnesota Supreme Court held that the officer’s

expansion of a traffic stop into a request to search for drugs was unconstitutional because,

apart from nervous behavior and an unsubstantiated tip, the defendant showed no signs of

impairment. 706 N.W.2d 484, 490 (Minn. 2005). In Fort, the supreme court held that

the defendant’s nervousness and avoidance of eye contact did not support expansion of a

traffic stop into a pat-down search. 660 N.W.2d at 417. In State v. Wiegand, the

supreme court held that a request for consent to search and use of a K-9 unit was an

unlawful expansion of a stop when the defendant appeared somewhat nervous, had glossy




                                             6
eyes, and the officer did not suspect that the defendant was intoxicated. 645 N.W.2d 125,

128-29, 136-37 (Minn. 2002).

       Here, Officer Beckmann observed more than mere nervousness from the three

hunters with whom he was speaking. He asked the group about alcohol consumption

only after he made observations leading to his reasonable, articulable suspicion of their

consumption of alcohol. As the group approached Officer Beckmann, he was able to see

empty, crushed beer cans in S.F.’s shirt pouch. While he was checking each man’s

equipment and licenses, Officer Beckmann could smell an odor of an alcoholic beverage

coming from the group, even in windy conditions. Officer Beckmann initially observed

that E.B. had glassy, watery eyes and slightly slurred speech, and that S.F.’s eyes

appeared droopy and tired. Based on these observations, Officer Beckmann began to

suspect during this initial conversation that “there was a strong likelihood that one, or all

of them, could have been hunting under the influence.” Those observations support the

district court’s factual finding that, at that point, Officer Beckmann could not specifically

identify an odor of alcohol coming from appellant but also could not confirm that the

odor of alcohol was not coming from him. After these observations, Officer Beckmann

asked the group whether and how much they had been drinking, and all three men

admitted that they had been consuming alcohol.

       The facts, including Officer Beckmann’s inability to precisely identify the source

of the odor of alcohol, gave the officer reasonable, articulable suspicion that one or more

of the hunters was intoxicated. Therefore, asking the group whether and how much they

had been drinking to determine whether any or all of them were under the influence of


                                             7
alcohol was lawful. Once appellant acknowledged he had consumed two beers before

hunting, it was also reasonable and appropriate to expand the investigation to include

asking appellant to perform field-sobriety tests. The expansion of the stop was limited to

this purpose. The district court did not err in concluding that Officer Beckmann had

reasonable, articulable suspicion sufficient to expand the scope of the stop.

II.    Miranda custodial interrogation

       Appellant also argues that the district court erred by concluding that he was not in

custody for Miranda purposes at the time he admitted in response to questions that he had

consumed six or seven beers while hunting.

       A statement produced by a custodial interrogation is inadmissible unless the

suspect is first advised of certain constitutional rights, including the Fifth Amendment

right against self-incrimination. Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602,

1612 (1966); State v. Tibiatowski, 590 N.W.2d 305, 308 (Minn. 1999). A person is in

custody for Miranda purposes when there has been a “formal arrest or restraint on

freedom of movement of the degree associated with a formal arrest.” Minnesota v.

Murphy, 465 U.S. 420, 430, 104 S. Ct. 1136, 1144 (1984) (quotation omitted). We apply

an objective standard to determine whether, “based on all the surrounding circumstances,

a reasonable person under the circumstances would believe that he or she was in police

custody of the degree associated with formal arrest.” State v. Thompson, 788 N.W.2d

485, 491 (Minn. 2010) (quotation omitted). But general on-scene questions such as

“Have you been drinking?” and “How much?” do not convert a detention into an arrest,

and therefore, do not trigger the need for a Miranda warning. State v. Kline, 351 N.W.2d


                                             8
388, 390 (Minn. App. 1984). And law-enforcement officers are not required to give

Miranda warnings to individuals temporarily detained pursuant to brief investigations of

criminal activity justified by reasonable suspicion. Berkemer v. McCarthy, 468 U.S. 420,

440 (1984); State v. Herem, 384 N.W.2d 880, 883 (Minn. 1986).

       In State v. Staats, the Minnesota Supreme Court noted several factors that may

combine to create a custodial situation: the police interviewing the suspect at the police

station; the police telling the suspect that he or she is the prime suspect; the police

restraining the suspect’s freedom; the suspect making a significantly incriminating

statement; the presence of multiple police officers; and a gun pointing at the suspect. 658

N.W.2d 207, 211 (Minn. 2003). The supreme court also noted factors tending to weigh

against a finding of a custodial situation: questioning taking place in the suspect’s home;

the police expressly informing the suspect that he or she is not under arrest; the brevity of

questioning; the suspect’s freedom to leave at any time; a nonthreatening environment;

and the suspect’s ability to make phone calls. Id. at 212.

       Here, considering the totality of the circumstances, appellant was not in custody

during his conversation with Officer Beckmann. Most significantly, Officer Beckmann’s

inquiry to the group about alcohol consumption was a general on-scene question. Officer

Beckmann, acting on reasonable suspicion of criminal activity, was conducting a brief

investigation as part of his ordinary duties as a conservation officer to determine whether

any or all of the hunters were intoxicated.

       The Staats factors also support the conclusion that “a reasonable person under the

circumstances would [not] believe that he or she was in police custody of the degree


                                              9
associated with formal arrest.” Thompson, 788 N.W.2d at 491 (citing State v. Champion,

533 N.W.2d 40, 43 (Minn. 1995)). Appellant was standing in the public WMA parking

lot. Officer Beckmann was alone, talking with three armed men. Officer Beckmann

never drew his weapon or handcuffed the men. And Officer Beckmann was professional

and courteous, exchanging pleasantries with the men about their hunting experience and

the weather.

      Appellant argues that Officer Beckmann’s not having instructed appellant that he

could leave shows that he was in custody. But the custody determination does not turn

on “merely whether a reasonable person would believe he or she was not free to leave.”

Scruggs, 822 N.W.2d at 637. Instead, “an interrogation is custodial if, based on all the

surrounding circumstances, a reasonable person would believe he or she was in police

custody to the degree associated with formal arrest.” Id. (emphasis added). Only one

relevant factor suggests that appellant was in custody:     that he made significantly

incriminating statements.

      The district court did not err in concluding that appellant was not in custody for

the purposes of Miranda.     It therefore properly denied the motion to suppress and

dismiss.

      Affirmed.




                                          10